         Case 6:20-cv-00585-ADA Document 32 Filed 11/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                 §
 BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00571-ADA
 DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00572-ADA
           Plaintiff,                        §     CIVIL ACTION 6:20-cv-00573-ADA
                                             §     CIVIL ACTION 6:20-cv-00574-ADA
                                             §     CIVIL ACTION 6:20-cv-00575-ADA
                                             §     CIVIL ACTION 6:20-cv-00576-ADA
                                             §     CIVIL ACTION 6:20-cv-00577-ADA
                                             §     CIVIL ACTION 6:20-cv-00578-ADA
 v.                                          §     CIVIL ACTION 6:20-cv-00579-ADA
                                             §     CIVIL ACTION 6:20-cv-00580-ADA
                                             §     CIVIL ACTION 6:20-cv-00581-ADA
                                             §     CIVIL ACTION 6:20-cv-00582-ADA
                                             §     CIVIL ACTION 6:20-cv-00583-ADA
 GOOGLE LLC,                                 §     CIVIL ACTION 6:20-cv-00584-ADA
          Defendant.                         §     CIVIL ACTION 6:20-cv-00585-ADA


       JOINT MOTION TO ENTER FIRST AMENDED SCHEDULING ORDER
TO THE HONORABLE COURT:

       In light of the Court’s release of version 3.2 of the Court’s standard Order Governing

Proceedings (“OGP 3.2”), the Parties seek to amend the scheduling ordering entered November 5,

2020. The Parties have adopted the Markman briefing format in OGP 3.2 in the Proposed First

Amended Scheduling Order attached as Exhibit A – making the changes as set forth below.
        Case 6:20-cv-00585-ADA Document 32 Filed 11/10/20 Page 2 of 4




Date: November 10, 2020            Respectfully submitted,

                             By:   /s/ James L. Etheridge
                                   James L. Etheridge
                                   Texas Bar No. 24059147
                                   Ryan S. Loveless
                                   Texas Bar No. 24036997
                                   Brett A. Mangrum
                                   Texas Bar No. 24065671
                                   Travis L. Richins
                                   Texas Bar No. 24061296
                                   Jeff Huang
                                   Etheridge Law Group, PLLC
                                   2600 E. Southlake Blvd., Suite 120 / 324
                                   Southlake, TX 76092
                                   Tel.: (817) 470-7249
                                   Fax: (817) 887-5950
                                   Jim@EtheridgeLaw.com
                                   Ryan@EtheridgeLaw.com
                                   Brett@EtheridgeLaw.com
                                   Travis@EtheridgeLaw.com
Case 6:20-cv-00585-ADA Document 32 Filed 11/10/20 Page 3 of 4




                           Jeff@EtheridgeLaw.com

                           Mark D. Siegmund
                           State Bar No. 24117055
                           mark@waltfairpllc.com
                           Law Firm of Walt, Fair PLLC.
                           1508 North Valley Mills Drive
                           Waco, Texas 76710
                           Telephone: (254) 772-6400
                           Facsimile: (254) 772-6432

                           Counsel for Plaintiff WSOU Investments, LLC


                           /s/ Michael E. Jones
                           Michael E. Jones (Texas Bar No. 10929400)
                           Patrick C. Clutter (Texas Bar No. 24036374)
                           Potter Minton, P.C.
                           110 North College, Suite 500
                           Tyler, Texas, 75702
                           +1 (903) 597-8311
                           +1 (903) 593-0846 facsimile
                           mikejones@potterminton.com
                           patrickclutter@potterminton.com


                           Tharan Gregory Lanier (pro hac vice)
                           Jones Day
                           1755 Embarcadero Road
                           Palo Alto, California, 94303
                           +1 (650) 739-3939
                           +1 (650) 739-3900 facsimile
                            tglanier@jonesday.com


                           Matthew S. Warren (pro hac vice)
                           Jen Kash (pro hac vice)
                           Warren Lex LLP
                           2261 Market Street, No. 606
                           San Francisco, California, 94114
                           +1 (415) 895-2940
                           +1 (415) 895-2964 facsimile
                           matt@warrenlex.com
                           jen@warrenlex.com
         Case 6:20-cv-00585-ADA Document 32 Filed 11/10/20 Page 4 of 4




                                             Attorneys for Defendant Google LLC




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this the 30th

day of November 10, 2020.

                                             /s/ James L. Etheridge
                                             James L. Etheridge
